         Case 17-11227-TPA             Doc 93     Filed 08/04/20 Entered 08/04/20 16:51:58                Desc Main
                                                  Document     Page 1 of 2
Response to Notice of Final Cure Payment
                                  UNITED STATES BANKRUPTCY COURT
                                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                                       (Erie)
In Re:                                                       :   Bankruptcy No. 17-11227-TPA
         Debtor(s)                                           :
         Alfred S. Ruth, Jr.                                 :   Chapter 13
                                                             :
                                                                 Judge Thomas P. Agresti
                  Ronda J. Winnecour
                                                             :
                  Movant                                     :
                                                             :
                                                             :
         The Money Source Inc.                               :
                Respondent

RESPONSE TO INTERIM CURE NOTICE FILED ON: 08/04/20
Pursuant to Federal Bankruptcy Rule 3002.1(g), the Holder listed below is responding to the Notice of Final Cure Payment
filed in the above referenced case.

Name of creditor:       The Money Source Inc.                    Last four digits of any number     Xxxxxx9796
                                                                 you use to identify the debtor's
                                                                 account:

Part 1: Pre-Petition Arrears - Court claim no. (if known) #14 (Docket Entry #92)

        Creditor agrees that the debtor(s) has paid in full the amount required to cure the pre-petition default to
         be paid through the Chapter 13 Plan as of the date of the Trustee's cure notice.
        Creditor does not agree that the debtor(s) has paid in full the amount required to cure the pre-petition
         default to be paid through the Chapter 13 Plan as of the date of the Trustee's cure notice.
         If Creditor disagrees:
              Amount of pre-petition arrears due at filing:
              Amount received from the Chapter 13 Trustee:
              Pre-Petition arrears remaining due:
Part 2: Post-Petition Amounts
        Creditor agrees that the debtor(s) has paid all post-petition amounts due to be paid to the secured creditor
         as of the date of the Trustee's cure notice.
        Creditor does not agree that the debtor(s) has paid all post-petition amounts due to be paid to the
         secured creditor as of the date of the Trustee's cure notice.
         If Creditor disagrees:
              Post-Petition amounts remaining due:                            __$2,945.01______

Part 3: Sign Here
Print Name:         Natalie Lea
Title:              Authorized Agent for The Money Source Inc.
Company:            Bonial & Associates, P.C.                        _____/s/ Natalie Lea
                                                                     Signature
Address and telephone number:                                           08/04/2020
                                                                     Date
          P. O. Box 9013
          Addison, TX 75001
Telephone: (972) 643-6600                Email:       POCInquiries@BonialPC.com




FinCurNI_Ver01                                               1                                          2225-N-0099
Case 17-11227-TPA             Doc 93      Filed 08/04/20 Entered 08/04/20 16:51:58                      Desc Main
                                          Document     Page 2 of 2


                                          CERTIFICATE OF SERVICE
         I certify that the foregoing notice has been served electronically on the Debtor's Counsel and the Chapter 13
Trustee and has been mailed to Debtor at the following address on or before August 4, 2020


Debtor Via U.S. Mail
Alfred S. Ruth, Jr.
2364 Lynnwood Drive
Hermitage, PA 16148

Debtors' Attorney
Gary V. Skiba
300 State Street, Suite 300
Erie, PA 16507

Chapter 13 Trustee
Ronda J. Winnecour
Suite 3250, USX Tower
600 Grant Street
Pittsburgh, PA 15219




                                                      Respectfully Submitted,

                                                      /s/ Natalie Lea




COS_Ver001_PSR                                            2                                          2225-N-0099
